DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Applicants' Amendment/Remark filed on March 25, 2020.  Claim 1 has been amended, claims 1-28 are still pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner finds the reference of SETHIA that is used to teach the limitations of the claim.

4.	Regard to claim 22:
	a.	Applicant’s argument:  Applicant argues on page 11 of the Remark that “Although according to Ould-Ahmed-Vail the first thread and second thread are executed independently and contiguously with each other, Ould-Ahmed-Vail explicitly states that the first thread executes on the first processor and that the second thread executes on the third processor.  Therefore, even if one were to, for the sake of argument, consider the first group of threads and the second group of threads of Ould-Ahmed-Vail to correspond to the claimed group of graphics work items and the claimed group of compute work items, Ould-Ahmed-Vail does not teach or suggest the first and second groups of threads being scheduled to simultaneously execute on a selected processing unit of the plurality of processing units, as recited in claim 22.
Therefore, claim 22 and its dependent claims are allowable over the combination of Cheng and Ould-Ahmed-Vail.”.
	b.	Examiner’s response:  Examiner respectfully disagrees with the argument because the combination of CHENG and OULD-AHMED-VALL fairly disclose the highlight claim invention, such as the method comprising scheduling, single instruction multiple thread, scheduling a first group of thread and scheduling a second group of thread that discloses all the figures of claim invention.  In addition, OULD-AHMED-VALL also discloses multiple thread (SIMT) architecture, the general-purpose graphics compute unit to simultaneously execute the first instruction and the second instruction… the GPU additionally includes a scheduler to schedule at least one thread of the first instruction and at least one thread of the second instruction to the general-purpose graphics compute unit (OULD-AHMED-VALL, pars. [0296] and [0298]).  Therefore, the rejection is not persuasive.
Claim 2, and 23-25 depend from either independent claims 1 or 22. Therefore, for the reasons stated above, and presented in the detailed action below, the rejections from the first Office Action are maintained. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SETHIA et al. (US 20160103715 A1, hereinafter “SETHIA”)
As to claim 1. (Currently Amended)  SETHIA discloses a graphics processing unit, comprising: 
a Single Instruction Multiple Data (SIMD) or Single Instruction Multiple Thread (SIMT) processor that executes parallel instruction streams (SETHIA, see at least par. [0038], “Modern GPUs are comprised of numerous streaming multi-processors (SMs, also known as shader cores), each of which are capable of executing unique warps in parallel.”) 
a hardware scheduler connected to the processor, the hardware scheduler scheduling the processor to simultaneously execute, in parallel (SETHIA, see at least par. [0045], “Warp scheduling can have a significant impact on how many memory accesses can be overlapped with computation. FIG. 3 shows execution timelines for an example workload with three warps run on three architectures. For the sake of simplicity, in this example, it is assumed that each arithmetic instruction takes one cycle, load instruction takes five cycles and that there are three warps that can execute in parallel.”), at least one graphics warp and at least one compute warp by selecting between (a) scheduling at least one compute warp to the processor while operating in the graphics-greedy mode repeatedly scheduling graphics warps to the processor from a graphics pipeline, and (b) scheduling at least one graphics warp to the processor while operating in the compute-greedy mode repeatedly scheduling compute warps to the processor from a compute pipeline (SETHIA, see at least par. [0058], “Warp prioritization: MASCAR prioritizes warps into two groups. The first group is for warps that are ready to issue to the arithmetic pipeline and are called compute-ready warps. Conversely, the second group of warps are called memory-ready warps, and are warps which are ready to be issued to the memory pipeline. These groups are illustrated by the unshaded and shaded regions, respectively, of the ordered warps queue shown in FIG. 5. When scheduling in MP mode, compute-ready warps are given priority over memory-ready warps to allow a maximum overlap of computation with memory accesses during periods of heavy back pressure in the memory subsystem. Within these groups, the oldest warp will be scheduled for issue to their respective pipelines).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As to claim 2.  SETHIA further discloses in response to detecting a resource underutilization, performing said scheduling at least one compute warp to the stream processor while operating in a graphics-greedy mode repeatedly scheduling graphics warps, or scheduling at least one graphics warp (SETHIA, see at least par. [0065], “compute warps are prioritized to do as much computation as possible when the memory is saturated, whereas in EP mode the memory warps are prioritized over computation warps”).
SETHIA does not disclose “further comprising the scheduler monitoring resource utilization associated with the processor during said scheduling”.  However, Peacock discloses further comprising the scheduler monitoring resource utilization associated with the processor during said scheduling (Peacock, see at least par. [0054], “the monitoring means 1170 can be implemented with mechanism to directly monitor resource including processor, memory, storage, and network utilization. Alternatively, the monitoring means 1170 can request and receive such information from an operation system or other system or component that monitors resource utilization.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include SETHIA, the graphics processing unit, comprising: “further comprising the scheduler monitoring resource utilization associated with the processor during said scheduling”, as suggested Peacock, in order “allows users to view and interact with job schedules and execution. In accordance with one aspect, in response to selection of a job, one or more related jobs can be determined automatically based on data dependencies. Subsequently, the selected job as well as related jobs can be highlighted. Execution status can also be determined and presented such that successful and failed execution of jobs, for example, can be differentiated. Furthermore, in response to selection of a failed job run, one or more related failed job runs or job runs predicted to fail can be identified. The selected failed job run and related failed job runs or job runs predicted to fail can subsequently be highlighted.”, (Peacock, see par. [0003]).

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20120147021 A1, hereinafter “CHENG”) in view of OULD-AHMED-VALL et al. (US 20190146800 A1, hereinafter “OULD-AHMED-VALL”).
As to claim 22. CHENG disclose a method for performing graphics work items and compute work items simultaneously on a parallel processor having a plurality of processing units, comprising:
receiving the graphics work items from a graphics pipeline and the compute work items from a compute pipeline (CHENG, see at least par. [0079], “the first pipeline register 231 included in the processing element 200 provides previously stored reference image data to the second pipeline register 232 that is close to the first pipeline register 231, and receives new reference image data from the reference image data buffer 140 to store the new reference image data”); and 
CHENG does not disclose “scheduling a first group of said graphics work items and a second group of said compute work items to simultaneously execute on a selected single instruction multiple data (SIMD) or single instruction multiple thread (SIMT) processing unit of the plurality of processing units”.  However, Saleh discloses:
scheduling a first group of said graphics work items and a second group of said compute work items to simultaneously execute on a selected single instruction multiple data (SIMD) or single instruction multiple thread (SIMT) processing unit of the plurality of processing units (OULD-AHMED-VALL, see at least par. [0018], “the general-purpose graphics processing unit comprising a hardware multithreading compute unit having a single instruction, multiple thread (SIMT) architecture, wherein the first group of threads is associated with a first instruction; scheduling a second group of threads to a second processing core and a fourth processing core, the second group of threads to perform a set of integer operations, the second processing core and the fourth processing core included within an integer data path of a second processing block of the general-purpose graphics processing unit, wherein the second group of threads is associated with a second instruction”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include CHENG, a method for performing graphics work items and compute work items simultaneously on a parallel processor having a plurality of processing units, comprising: “scheduling a first group of said graphics work items and a second group of said compute work items to simultaneously execute on a selected single instruction multiple data (SIMD) or single instruction multiple thread (SIMT) processing unit of the plurality of processing units”, as suggested by OULD-AHMED-VALL, in order to “perform specific operations on graphics data such as, for example, linear interpolation, tessellation, rasterization, texture mapping, depth testing, etc. Traditionally, graphics processors used fixed function computational units to process graphics data; however, more recently, portions of graphics processors have been made programmable, enabling such processors to support a wider variety of operations for processing vertex and fragment data”, (OULD-AHMED-VALL, see par. [0003]).
10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20120147021 A1, hereinafter “CHENG”) in view of OULD-AHMED-VALL et al. (US 20190146800 A1, hereinafter “OULD-AHMED-VALL”) as applied to claim 22 above, and further in view of Spencer (US 2004/0243739 A1).
As to claim 23. CHENG in view of OULD-AHMED-VALL does not disclose “wherein the scheduling comprises selecting the first group and the second group based at least upon software-configured priority values associated with respective groups of said graphics work items and compute work items”.  However, Spencer discloses wherein the scheduling comprises selecting the first group and the second group based at least upon software-configured priority values associated with respective groups of said graphics work items and compute work items (Spencer, see at least par. [0175], “it is the prioritization value of each class that determines the task that will win the arbitration selection process each time as between tasks in different groups. As noted the value is actually inverse of the priority, since each group will be selected once its stored priority value decrements to zero and be reset one selected, so that priority value 1 means, ordinarily that group will be selected to win the arbitration ten times before the group with the priority value of 10 is selected to win the arbitration”).
wherein the scheduling comprises selecting the first group and the second group based at least upon software-configured priority values associated with respective groups of said graphics work items and compute work items”, as suggested by Spencer in order to “stall if a write to the selected one of the staging registers occurs when each of the plurality of data memory access designator holders contains a data memory access designator and to cease the stall when one of the plurality of data memory access designator holders ceases to contain a data memory access designator.”, (Spencer, see par. [0003]).

11.	Claims 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20120147021 A1, hereinafter “CHENG”) in view of OULD-AHMED-VALL et al. (US 20190146800 A1, hereinafter “OULD-AHMED-VALL”), further in view of Spencer (US 2004/0243739 A1) as applied to claim 23 above and further in view of Hartog et al. (US 20130141447 A1, hereinafter “Hartog”).
As to claim 24.  CHENG in view of OULD-AHMED-VALL and further in view of Spencer does not disclose “wherein the scheduling comprises selecting the first group and the second group based further upon a software-configured scheduling policy”.  However, Hartog discloses:
wherein the scheduling comprises selecting the first group and the second group based further upon a software-configured scheduling policy (Hartog, see at least par. [0100], “after a specific time quanta has lapsed (based upon a scheduler policy), the run list, acting upon a current "gang scheduled" active group association, switches to utilize the next active group of compute processes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include CHENG in view of OULD-AHMED-VALL and further in view of Spencer, a method for performing graphics work items and compute work items simultaneously on a parallel processor having a plurality of processing units, comprising: “wherein the scheduling comprises selecting the first group and the second group based further upon a software-configured scheduling policy”, as suggested by Hartog, in order to “provide a specified quality of desired user experience. Consequently, the combined use of CPUs and GPUs for executing workloads with data parallel content is becoming a volume technology”, (Hartog, see par. [0004]).
As to claim 25.  CHENG in view of OULD-AHMED-VALL, further in view of Spencer and further in view of Hartog further discloses wherein the scheduling further comprises selecting the first group and the second group based further upon occupancy metrics corresponding to occupancy of processing and memory resources by graphics work items and compute work items (Hartog, see at least par. [0082], “each of the CPs 124 can have one or more tasks to submit as inputs to the APD 104, with each task can representing multiple wavefronts. After a first task is submitted as an input, this task may be allowed to ramp up, over a period of time, to utilize all the APD resources necessary for completion of the task. By itself, this first task may or may not reach a predetermined maximum APD utilization threshold”).

Allowable Subject Matter
12.	Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 3-21 and 28 are allowed.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KIM THANH T TRAN/					/JACINTA M CRAWFORD/Examiner, Art Unit 2612					Primary Examiner, Art Unit 2612